DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because figure 11 does not include as an operating condition the status of medicament administration [therapy].  
        
    PNG
    media_image1.png
    782
    695
    media_image1.png
    Greyscale

or (3) determining that the ambulatory medical device has administered a medicament within a threshold period of time, as part of the minimum set of operating conditions as explicitly disclosed in claims 2, 3, 4, 20, 21, and 22.  Therefore, figure 11 does not properly illustrate the invention.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 and 17-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In relation to claim 1, there is no support in the specification for the step of: “determining that a minimum set of operating conditions are satisfied” as disclosed in the claim.  The claim states in the previous sentence: “executing the second application while the first application continues to execute”.  Accordingly, both applications are executing simultaneously.  If both applications are simultaneously executed, the step of determining the minimum set of operating conditions must apply to both applications.  However, in the discussion of the transfer of control from the first application to the second application, the specification states in paragraph 0023 that the transfer occurs: “only if the second application satisfies a minimum set of operation conditions”.  Therefore, claim 1 has not support in the specification.  
In relation to claim 17, line 20, there is no support for the phrase “without altering execution” in the specification.  The word “altering” is not disclosed in the specification.  The word “alter” is only used in relation to the alteration of a blood glucose level in paragraphs 0455, 0456, 0479, and 0481.  Moreover, similarly to the rejection of claim 1, when claim 17 states “determine that a minimum set of 
Finally in relation to both, claims 1 and 17, the phrase “relate to maintaining therapy” refers to the therapy provided by the first application that initially controls the ambulatory medical device.  This fact should be clarified since the claim indicates that both applications are simultaneously executed.  
     Allowable Subject Matter
In order to expedite the examination of this track-one application, claims 1-27 are considered allowable pending the resolution of the written description rejection presented above.  Presently, the examiner is unable to adequately discern the scope of claims 1 and 17.  However, the examiner has been unable to find prior art that discloses or suggests, inter alia, the steps of: (1) downloading the second application from the host computing system to obtain a downloaded copy of the second application; (2) initiating an installation process of the downloaded copy of the second application without interrupting therapy provided by the ambulatory medical device to the subject [subject to the algorithm of the first application] ; (3) executing the second application while the first application continues to execute [both applications are executed simultaneously]; (4) determining that a minimum set of operating conditions are satisfied, wherein the minimum set of operating conditions relate to maintaining therapy provided by the ambulatory medical device to the subject [based on the algorithm of the first application]; and (5) responsive to determining that the minimum set of operating conditions are satisfied, switching control of the ambulatory medical device from the first application to the second application.
The closest prior art found is Ulrich et al. (US 2020/0114076; hereinafter “Ulrich”).  In claim 1, Ulrich discloses a method that alters the delivery of medicament from being determined according to a first medicament delivery algorithm to being determined by a second delivery algorithm.  The method because both, the first application [first algorithm] and the second application [second algorithm] are executed simultaneously.  Again, claims 1-27 are considered allowable pending the resolution of the written description rejection presented above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Respectfully submitted,
/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783